Title: From George Washington to Joshua Lewis, 18 September 1755
From: Washington, George
To: Lewis, Joshua



[Fort Cumberland, Md., 18 September 1755]
   To Captain Joshua Lewis, of the Virginia Regiment.

Whereas the Service Requires a number of Men to be Raised, with all convenient Dispatch—You are hereby ordered to Repair as soon as possible to Annapolis, and other publick Places in Maryland, and there to use your utmost Endeavours in Recruiting Men for His Majesty’s Service, under my Command—taking particular care, to do nothing contrary to your Recruiting Instructions.
You are to send your Subalterns into the Back Parts of Maryland, Pennsylvania, or such other Places as you shall think most advisable, to Expedite the Recruiting Service.
You are to send me an account from time to time of your Proceedings, and of your Success; and to be punctual in obeying all such Orders as you shall Receive from me.
Lastly: I recommend it to you and your Officers, to use the utmost Diligence and all possible Dispatch. Given under my hand at Fort Cumberland, this 18th of September, 1755.

G:W.

